
	
		II
		112th CONGRESS
		1st Session
		S. 1215
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the exchange of land located in the Lowell
		  National Historical Park, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lowell National Historical Park
			 Land Exchange Act of 2011 .
		2.Land exchange;
			 loans
			(a)Land
			 exchangeSection 202 of
			 Public Law 95–290 (16 U.S.C. 410cc–22) is amended by adding at the end the
			 following:
				
					(d)Land
				exchange
						(1)In
				generalThe Secretary may exchange any Federal land or interest
				in Federal land within the boundaries of the park for any non-Federal land or
				interest in non-Federal land owned by the State of Massachusetts, the city of
				Lowell, or the University of Massachusetts Building Authority.
						(2)ConditionsExcept
				as provided in paragraph (3), any exchange under this subsection shall be
				subject to—
							(A)the laws
				(including regulations) and policies applicable to exchanges of land
				administered by the National Park Service; and
							(B)any other terms
				and conditions that the Secretary determines to be necessary.
							(3)Cash
				equalization
							(A)In
				generalIf facilities or infrastructure required for the
				management and operation of the park are located on the Federal land to be
				exchanged and the value of the Federal land and non-Federal land is not of
				equal value, the value shall be equalized by making a cash equalization payment
				to the Secretary.
							(B)Cash
				equalization paymentsAny cash equalization payments received by
				the Secretary under subparagraph (A) shall be—
								(i)credited to a
				special account established in the Treasury; and
								(ii)made available,
				without further appropriation, for the purpose of replacing the facilities and
				infrastructure located on the Federal land.
								(C)LimitationThe
				Secretary shall not be required to equalize the value of the Federal land and
				non-Federal land exchanged under this subsection if the non-Federal land
				exceeds the value of the Federal
				land.
							.
			(b)Loans to Lowell
			 Development and Financial CorporationSection 303(a)(1) of Public
			 Law 95–290 (16 U.S.C. 410cc–33) is amended by striking thirty-five
			 years and inserting 60 years.
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 amendments made by section 2.
		
